In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated March 3, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff sustained injuries in a roller skating rink owned by the defendant when she tripped and fell on a metal molding as she attempted to cross from the center square rink to a carpeted area, which separated the center rink from the rest of the oval outer rink. The center square wooden rink was apparently used by beginners.
Contrary to the defendant’s contention, a defective metal molding is not a risk inherent in the sport of roller skating (see Morgan v State of New York, 90 NY2d 471, 488 [1997]; Maher v Recreational Mgt. Servs. Corp., 293 AD2d 720 [2002]; Welo v Union News Co., 263 App Div 328 [1942]). Moreover, there is a question of fact as to whether the defendant had constructive notice of the alleged defect (see DeGiacomo v Westchester County Healthcare Corp., 295 AD2d 395 [2002]; Barwicki v Friars 50th St. Garage, 288 AD2d 14 [2001]). Accordingly, the defendant’s motion was properly denied. Florio, J.E, H. Miller, Schmidt and Crane, JJ., concur.